DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As per claim 1, line 3 recites “a data input” it is unclear from the context of the claim if the SMPC query includes the data or the data is to be retrieved from somewhere else. For examination purposes, examiner interprets the limitation as the input data obtained from the request and/or retrieved from a database.
As per claim 1, line 3 recites “a processing job”, line 7 recites “first plurality of jobs”, and line 12 recites “a second plurality of jobs”. It is unclear from the context of the claim whether the generated first and second plurality of jobs are derived from the processing job. Further, it is unclear how these are related. For examination purposes, examiner interprets the limitation “plurality of jobs” as being based on the processing job.
As per claim 1, line 10 recites “a plurality of data outputs” and lines 14-15 recite “partial data output” it is unclear whether these are the same or different. For examination purposes, they are interpreted as being the same.
Regarding claims 2-18 are dependent on claim 1 and fail to cure the deficiencies set forth above for claim 1. Therefore, it is rejected under the same rationale above.
Regarding claim 19, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Regarding claim 20, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2018/0139045 A1) in view of Kaler et al. (US 7,051,330 B1).

Regarding claim 1, Furukawa teaches the invention substantially as claimed including a method for dynamic job performance in secure multiparty computation (SMPC) ([0017] In a secure multiparty computation, secret-shares of data are sent to a plurality of apparatuses which repeatedly perform partial calculation of secret shares, so that various calculations can be performed with the data being kept concealed.), the method comprising:
receiving an SMPC query that indicates a processing job to be performed on a data input ([0005] An application apparatus 110 on which an application software (program) runs issues a request to perform a certain process on data stored (stored with being encrypted) in a database system 130 and send back to the application apparatus 110. [0073] wherein a query to the database system from the application apparatus 110 is issued to the intermediate apparatus. In this case, the intermediate apparatus 120 of FIG. 1 performs processing of secretly distributing to a plurality of secure computation apparatuses, shares generated by distributing data, and processing of collecting the shares of the calculation results secretly computed by the plurality of secure computation apparatuses and reconstructing the data.); 
determining a query type of the SMPC query ([0089] Upon reception of a request from the application apparatus 10, the intermediate apparatus 20 performs, for example, the following processing: [0090] when there is processing (operation) that can be executed using only data included in the request (), the intermediate apparatus 20 performs the processing (operation). [0097] When the operation included in the request from the application apparatus 10 includes an operation that is difficult to perform secure computation by the secure computation apparatuses 40.sub.1 to 40.sub.n, includes at least one of the followings, for example, [0098] (A) replacing the order; [0099] (B) conversion of data format (including replacement of data items according to values of data items); [0100] (C) average value calculation (processing to divide the total by the total number); [0101] (D) ordering; and [0102] (E) concatenation of character strings, and so forth; wherein [0090] shows a type of operation that can be executed using only data included (i.e., simple type) and [0097-102] discuss complex type operations) and parameters of the data input ([0109] When a request (command) from the application apparatus 10 is to read data from the database (for example, reading from a designated column and a designated row in the designated table (i.e., parameters), etc.)); 
splitting the data input to generate a plurality of partial data inputs, based on the parameters and the query type, generating a first plurality of jobs to perform on the plurality of partial data inputs, pushing each of the first plurality of jobs into a worker queue ([0106] The request analyzing unit 201 analyzes a request (command) from the application apparatus 10 that is received by the reception unit 207, extracts and separates an operation (function) and data from the command, and sends an operation (function) to the operation separation unit 202, which supplies the data that is secret-shared and sent to the secure computation apparatuses 40.sub.1 to 40.sub.n to the share generating unit 203. [0107] In the operation separation unit 202, when the operation included in the command supplied from the request analyzing unit 201 is, for example, a composite operation, separates the composite operation into an operation 1 (function 1) in which secure computation by the secure computation apparatuses 40.sub.1 to 40.sub.n is not good (for example, the above (A) to (E), etc.) and an operation 2 (function 2) in which secure computation by the secure computation apparatuses 40.sub.1 to 40n is comparatively easy, such as sum operation, for example. In FIG. 3, only for the sake of simplicity of explanation, an example in which the operation included in the request is divided into the operation 1 and the calculation 2 has been described, but it is as a matter of course that the number of operations to be separated is not limited to two. [0108-109]; [0119] an operation instruction reception unit 403 that receives an operation instruction from the intermediate apparatus 20 (e.g., queue)); 
performing each of the first plurality of jobs in the worker queue on a respective partial data input of the plurality of partial data inputs to determine a plurality of data outputs ([0041]; [0065-66]; [0119] the secure computation processing unit 404 that, using a share held in the database 30, a share 1 secret shared by the intermediate apparatus 20, and other secure computation apparatuses 40.sub.2-40.sub.n and performs a secure computation related to the operation instruction received by the operation instruction reception unit 403, and a share transmission unit 405 that returns the share as the secure computation result to the intermediate apparatus 20); 
in response to determining that the query type indicates that the plurality of data outputs should be joined, generating a second plurality of jobs to perform on the plurality of data outputs ([0107] In the operation separation unit 202, when the operation included in the command supplied from the request analyzing unit 201 is, for example, a composite operation, separates the composite operation into an operation 1 (function 1) in which secure computation by the secure computation apparatuses 40.sub.1 to 40.sub.n is not good (for example, the above (A) to (E), etc.) and an operation 2 (function 2) in which secure computation by the secure computation apparatuses 40.sub.1 to 40n is comparatively easy, such as sum operation, for example. In FIG. 3, only for the sake of simplicity of explanation, an example in which the operation included in the request is divided into the operation 1 and the calculation 2 has been described, but it is as a matter of course that the number of operations to be separated is not limited to two.); 
performing each of the second plurality of jobs in the worker queue on a respective partial data output of the plurality of data outputs to determine a combined result of the processing job ([0093] The intermediate apparatus 20 reconstructs the result (data) securely computed by the set of secure computation apparatuses 40 from the shares transmitted from the set of secure computation apparatuses 40. [0094] The intermediate apparatus 20 performs a necessary operation using the reconstructed data to generate data requested by the application apparatus 10. The operation performed on the reconstructed data by the intermediate apparatus 20 is a part of the operation included in the request from the application apparatus 10. The intermediate apparatus 20 does not perform secure computation performed by the secure computation apparatuses 40.sub.1 to 40.sub.n. The operation performed on the reconstructed data by the intermediate apparatus 20 corresponds to the partial operation that the intermediate apparatus 20 judges to perform on the reconstructed data and separates from the operation of the request. In this partial operation, the intermediate apparatus 20 may perform the calculation using the reconstructed data and the data stored in the intermediate apparatus 20. [0095] The intermediate apparatus 20 sends the generated data to the application apparatus 10 as a response to the request from the application apparatus 10.).

	Furukawa does not expressly teach a worker queue, pushing each of the second plurality of jobs into the worker queue; and performing each of the second plurality of jobs in the worker queue on a respective partial data output of the plurality of data outputs.

	However, Kaler teaches a worker queue (Col. 12, lines 9-10: work queue), pushing each of the second plurality of jobs into the worker queue, and performing each of the second plurality of jobs in the worker queue on a respective partial data output of the plurality of data outputs (Col. 12, lines 9-13: A "work item" is a unit of work that is placed on a work queue (e.g., queues 422, 432, 434, 436, 610, and 614), and which specifies one or more tasks for a thread to perform in order to make progress toward completing a client request or data transfer. Col. 13, line 62 through Col. 14, line 7: any number of priority work queues (including a single work queue) could be implemented in the system; Col. 18, lines 30-40: Once the complex logic thread completes its execution, it creates and places a work item on the high priority work queue 434, and places a reference in the completion port queue. This indicates that a worker thread should be scheduled to do something with the results of the complex logic operation. Similar to the input queue 442 (FIG. 4) and the results queue 444 (FIG. 4), a complex logic results queue 614 exists between the complex logic threads 612 and the worker threads 414. The complex logic thread 612 places the results of the complex logic operation into that queue 614 for the worker thread 414 to access. Col. 15 line 65 through Col. 16 line 9: the database manager would place the work item in whichever queue was appropriate for advancement to a subsequent state. The database manager also indicates that work is available in the completion port queue 422. Subsequently, when a new worker thread picks up the work item from the high priority work queue 434, the function is advanced to the next state.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaler of using partial results of complex logic operations within the teachings of secured multi party computation as taught Furukawa by using a single queue in which the partial results are stored and then assigned for subsequent operations. The modification would have been obvious to one of ordinary skill by substituting a task reception unit to a single queue achieves predictable results of allowing access to the results on which subsequent tasks will operate with.

Regarding claim 2, Furukawa teaches wherein the SMPC query comprises respective data inputs from a plurality of nodes and wherein the SMPC query is received by all of the plurality of nodes from a client controller ([0073] wherein a query to the database system from the application apparatus 110 is issued to the intermediate apparatus. In this case, the intermediate apparatus 120 of FIG. 1 performs processing of secretly distributing to a plurality of secure computation apparatuses, shares generated by distributing data).

Regarding claim 3, Furukawa teaches wherein the node comprises a pool of worker processes that perform the plurality of jobs pushed into the worker queue ([0085] a plurality of secure computation apparatuses 40.sub.1 to 40.sub.1 [0119] an operation instruction reception unit 403 that receives an operation instruction from the intermediate apparatus 20 (e.g., queue)), wherein the plurality of jobs comprises at least the first plurality of jobs and the second plurality of jobs ([0107] the request is divided into the operation 1 and the calculation 2), and wherein a respective worker process of the pool performs a respective job popped from the worker queue until all of the plurality of jobs are complete ([0073] processing of collecting the shares of the calculation results secretly computed by the plurality of secure computation apparatuses and reconstructing the data. (i.e., completion)).

Regarding claim 8, Furukawa teaches wherein the first plurality of jobs and the second plurality of jobs may comprise at least one of:(1) sorting, (2) filtering, (3) mapping, (4) reducing, and (5) performing a mathematical operation ([0097] When the operation included in the request from the application apparatus 10 includes an operation that is difficult to perform secure computation by the secure computation apparatuses 40.sub.1 to 40.sub.n, includes at least one of the followings, for example, [0098] (A) replacing the order; [0099] (B) conversion of data format (including replacement of data items according to values of data items); [0100] (C) average value calculation (processing to divide the total by the total number); [0101] (D) ordering; and [0102] (E) concatenation of character strings, and so forth).

Regarding claim 9, Furukawa teaches wherein the combined result is stored as one of a secret share, a hash value, or a plaintext value ([0019] To generate secret shared data B by performing secure computation on secret shared data A, means that the secure computation starts from a state where the data A is secret shared and ends with a state wherein the data B is secret shared. In the multi-party protocol, each participant has secret information, and a function of the secret information is calculated with the secret information kept concealed.).

Regarding claim 14, Furukawa teaches wherein the data input is a secret share, received from a client controller, that is encoded or has additional encoding such that contents of the data input are securely searchable ([0009] For example, it is possible to implement a system that distributes information to a plurality of databases or memory systems by using secret sharing scheme to reduce possibility of occurrence of loss of original information, due to possibility of information leakage and data corruption etc.).

Regarding claim 16, Furukawa teaches wherein the data input is one of:(1) an output from a secure function; (2) data stored in an internal database; (3) data retrieved from an external database; and (4) included as a parameter of the SMPC query ([0005] An application apparatus 110 on which an application software (program) runs issues a request to perform a certain process on data stored (stored with being encrypted) in a database system 130 and send back to the application apparatus 110).

Regarding claim 19, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Kaler, as applied to claim 1, in further view of Bennati (US 2021/0365812 A1).

Regarding claim 4, Furukawa teaches communication between the workers but neither Furukawa nor Kaler do not expressly teach wherein the pool of worker processes communicate with a respective pool of worker processes on each of the plurality of nodes, and wherein results associated with SMPC queries from each of the nodes are exchanged using tokens that identify a respective result, a respective node, and the SMPC query.
	However, Bennati teaches wherein the pool of worker processes communicate with a respective pool of worker processes on each of the plurality of nodes, and wherein results associated with SMPC queries from each of the nodes are exchanged using tokens that identify a respective result, a respective node, and the SMPC query ([0060] To implement the SMPC protocol, each of the participants—in this case the OEMs—generate a secret. Each participant obtains a share of the secret. The type of this secret depends upon the kind of analysis that the participants want to perform on their data. All participants have to agree on the analysis in order to create compatible shares. If one participant deviates, the protocol would produce a random result. Each participant integrates their partial results with each other, and participants cannot understand the value of another participant's data due to the randomness of the partial result. Thus, in the embodiment of FIG. 5, the messages 334 and 336 are not individually discernable to OEM 1 310. Each participant aggregates all partial results to obtain a final result. In the embodiment of FIG. 5, OEM 1 310 aggregates the partial results from OEM 2 314 and OEM 3 316 with its own partial result to obtain the final result. The final result in this case is message 340, which includes the link identifier (ID)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bennati with the teachings of Furukawa and Kaler to use identifiers when communicating partial results among the plurality of worker processes. The modification would have been motivated by the desire of knowing the origin of the partial result

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Kaler, as applied to claim 1, in further view of Pal et al. (US 2019/0163842 A1).

Regarding claim 5, Furukawa and Kaler do not expressly teach further comprising: increasing an amount of worker processes in the pool of worker processes in response to receiving the SMPC query; and decreasing the amount of worker processes in the pool in response to determining the combined result.
	However, Pal teaches further comprising: increasing an amount of worker processes in the pool of worker processes in response to receiving the SMPC query; and decreasing the amount of worker processes in the pool in response to determining the combined result ([0356] In step 3002, the search head of the cloud-based system receives a search query. In step 3004, the cloud-based system determines the type of EMR cluster to use based on the scope of the received search query. For example, the cloud-based system can support two different types of EMR clusters. In a first type scenario, a single large EMR cluster could be used for all search operations. In a second type scenario, subsets of smaller EMR clusters can be used for each type of search load. That is, a smaller subset of an EMR cluster can be used for a less complex aggregation processing of partial search results from different data sources. In some embodiments, the scale of an EMR cluster for the first or second type can be set for each search load by a user or based on a role quota. In other words, the scale of the EMR cluster can depend on the user submitting the search query and/or the user's designated role in the cloud-based system. [0357] In step 3006, the cloud-based system is dynamically scaled based on the needs determined from the received search query. For example, the search heads or cloud worker nodes can be scaled under the control of a search service to grow or shrink as needed based on the scale of the EMR cluster used to process search operations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pal with the teachings of Furukawa and Kaler to dynamically scale the number of nodes depending on requirements. The modification would have been motivated by the desire of improve the efficiency and performance of search processing.

Regarding claim 6, Pal teaches wherein the amount of worker processes is at least one of: proportional to an amount of jobs in the first plurality of jobs ([0256] The DFS system 200 is scalable to accommodate any number of worker nodes 214. As such, the DFS system can scale to accommodate any number of distributed data systems upon which a search query can be applied and the search results can be returned to the search head. [0353] The scale of the cloud-based system 242 can be changed dynamically as needed based on any number of metrics. For example, the scale can change based on pricing constraints. In another example, the scale of the EMR cluster of nodes can be configured to improve the performance of search operations. For example, the cloud-based system 242 can scale the EMR cluster depending on the scope of a search query to improve the efficiency and performance of search processing.) and, less than a maximum amount of workers.

Regarding claim 7, Pal teaches wherein increasing and decreasing the amount of worker processes in a worker pool is based on at least one of: required computation, time of day, date, financial costs, power consumption, and available network bandwidth ([0353] The scale of the cloud-based system 242 can be changed dynamically as needed based on any number of metrics. For example, the scale can change based on pricing constraints. In another example, the scale of the EMR cluster of nodes can be configured to improve the performance of search operations. For example, the cloud-based system 242 can scale the EMR cluster depending on the scope of a search query to improve the efficiency and performance of search processing.).

Claims 10-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Kaler, as applied to claim 1, in further view of Smit et al. (US 2020/0380057 A1).

Regarding claim 10, Furukawa teaches holding data for future operations in [0116] but Furukawa and Kale do not expressly teach further comprising: caching the SMPC query and the combined result; receiving another SMPC query; in response to determining that the another SMPC query matches the SMPC query, outputting the cached combined result.
	However, Smit teaches further comprising: caching the SMPC query and the combined result ([0055] query A will still be allowed to finish on the content source, ensuring that the corresponding results will still appear in the QuestObjects cache, which increases the throughput for other QuestObjects clients that happen to perform the same query A at a later time); 
receiving another SMPC query ([0055] a new query B is transmitted from the client to the server); 
in response to determining that the another SMPC query matches the SMPC query, outputting the cached combined result ([0053] FIG. 5C shows that the content source is not re-accessed if the same query was performed already. Instead, the content is retrieved from the QuestObjects server cache; Claim 7: whereby the client computer stores previously received search result data in a cache and queries said client-side cache for subsequent partial queries by the user, whereby no message is sent to the server computer for a partial query if matching results were found in the client cache.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smit with the teachings of Furukawa and Kaler to cache partial results of executions. The modification would have been motivated by the desire of improving response times and avoiding re-execution of similar operations.

Regarding claim 11, Furukawa teaches further comprising: 
receiving another SMPC query comprising another data input ([0005] An application apparatus 110 on which an application software (program) runs issues a request to perform a certain process on data stored (stored with being encrypted) in a database system 130 and send back to the application apparatus 110. [0073] wherein a query to the database system from the application apparatus 110 is issued to the intermediate apparatus. In this case, the intermediate apparatus 120 of FIG. 1 performs processing of secretly distributing to a plurality of secure computation apparatuses, shares generated by distributing data, and processing of collecting the shares of the calculation results secretly computed by the plurality of secure computation apparatuses and reconstructing the data.); 
splitting the another data input into a third plurality of jobs such that the third plurality of jobs comprises the first plurality of jobs and a plurality of another partial data inputs comprises the plurality of partial data inputs ([0107] In the operation separation unit 202, when the operation included in the command supplied from the request analyzing unit 201 is, for example, a composite operation, separates the composite operation into an operation 1 (function 1) in which secure computation by the secure computation apparatuses 40.sub.1 to 40.sub.n is not good (for example, the above (A) to (E), etc.) and an operation 2 (function 2) in which secure computation by the secure computation apparatuses 40.sub.1 to 40n is comparatively easy, such as sum operation, for example. In FIG. 3, only for the sake of simplicity of explanation, an example in which the operation included in the request is divided into the operation 1 and the calculation 2 has been described, but it is as a matter of course that the number of operations to be separated is not limited to two.); 
determining that a partial result of performing the third plurality of jobs on the plurality of another partial data inputs is the plurality of data outputs from the first plurality of jobs ([0061] a unit that returns, to the intermediate apparatus, a share which is a result of the secure computation,); and 
performing a remainder of the third plurality of jobs on a remainder of the plurality of another partial data inputs ([0062] wherein the intermediate apparatus is set to execute remaining operation out of the operation of the request on data reconstructed from the shares).
	In addition, Smit teaches caching the plurality of partial data inputs and the first plurality of jobs ([0055] query A will still be allowed to finish on the content source, ensuring that the corresponding results will still appear in the QuestObjects cache, which increases the throughput for other QuestObjects clients that happen to perform the same query A at a later time; Claim 7: whereby the client computer stores previously received search result data in a cache and queries said client-side cache for subsequent partial queries by the user, whereby no message is sent to the server computer for a partial query if matching results were found in the client cache.).

Regarding claim 12, Furukawa teaches further comprising: 
subsequent to receiving the SMPC query, receiving another SMPC query ([0005] An application apparatus 110 on which an application software (program) runs issues a request to perform a certain process on data stored (stored with being encrypted) in a database system 130 and send back to the application apparatus 110. [0073] wherein a query to the database system from the application apparatus 110 is issued to the intermediate apparatus. In this case, the intermediate apparatus 120 of FIG. 1 performs processing of secretly distributing to a plurality of secure computation apparatuses, shares generated by distributing data, and processing of collecting the shares of the calculation results secretly computed by the plurality of secure computation apparatuses and reconstructing the data.).
In addition, Smit teaches appending another data input of the another SMPC query to the data input of the SMPC query ([0055] a new query B is transmitted from the client to the server; Claim 7: whereby the client computer stores previously received search result data in a cache and queries said client-side cache for subsequent partial queries by the user, whereby no message is sent to the server computer for a partial query if matching results were found in the client cache.).

Regarding claim 13, Furukawa teaches SMPC queries as cited above and Smit teaches further comprising pushing jobs associated with the query and the another query in parallel ([0058] simultaneous queries).

Regarding claim 17, Smit teaches further comprising: outputting, to a client controller, a progress of job completion, wherein completion of each respective job of the first plurality of jobs and the second plurality of jobs is monitored and displayed as the progress ([0120] may optionally display a progress bar).

Regarding claim 18, Smit teaches further comprising: 
verifying each respective result of the plurality of data outputs subsequent to performing each of the first plurality of jobs and in response to detecting an error in a respective message authentication code associated with a respective result, re-performing a respective job of the first plurality of jobs on a respective partial data input of the plurality of partial data inputs, wherein the respective job and the respective partial data input correspond to the respective result with the error ([0095] Results of type “error” indicate that an error has occurred during the execution of a query, or possibly one of multiple queries in a content channel. Different QuestField clients can handle these results differently: for example, they might display an error line as part of the result list, or group errors into a single error message displayed to the user. [0103] If a one-time error happens, the query will be re-executed immediately if the client requests this. If an error is tied in to the query (i.e., invalid query), then the expiration may be omitted or long so that the query will not be re-tried and the error will remain in the QuestObjects server cache. System-provided QuestField result list layouts will display an error symbol and a generic text “The query could not be executed by the content engine.” to the user (in the local QuestField-configuration language), and may optionally display the value and metadata in a technical “about box” for troubleshooting purposes. Depending on the type of the error, the Content Access Module may also send an error “−499” to the QuestFields client).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Kaler, as applied to claim 1, in further view of Ekbote et al. (US 2017/0208150 A1).

Regarding claim 15, Furukawa teaches wherein generating the first plurality of jobs to perform on the plurality of partial data inputs further comprises at least one program to execute on the plurality of partial data inputs, wherein the at least one program is cached ([0106] The request analyzing unit 201 analyzes a request (command) from the application apparatus 10 that is received by the reception unit 207, extracts and separates an operation (function) and data from the command, and sends an operation (function) to the operation separation unit 202, which supplies the data that is secret-shared and sent to the secure computation apparatuses 40.sub.1 to 40.sub.n to the share generating unit 20).
	Furukawa and Kaler do not expressly teach automatically compiling one program to execute.
	However, Ekbote teaches automatically compiling one program to execute (Abstract: Example methods, apparatus and articles of manufacture to selectively provide cached and presently compiled applications are disclosed. An example method includes receiving a request for an application from a device, querying a cache of pre-compiled applications based on the request for the application, if a pre-compiled version of the requested application is found in the cache, sending the pre-compiled requested application to the device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ekbote with the teachings of Furukawa and Kaler to retrieve a cached application for executing the secured process SMPC. The modification would have been motivated by the desire of avoiding the time that takes to compile a new application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195